         Case 1:14-cv-02657-DLC Document 530 Filed 10/05/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


ERIC MICHAEL ROSEMAN, et al.,
individually and on behalf of others similarly
situated,
                                                              Case No. 14 CV 2657 (DLC)
               Plaintiffs,

               v.

BLOOMBERG L.P.,

               Defendant.


  NOTICE OF JOINT MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT

       For the reasons set forth in the Parties’ Memorandum of Law in Support of the Joint Motion

for Final Approval of Class Settlement and the Declaration of Dan Getman and supporting

documents, the Parties respectfully request that the Court grant final approval of the Settlement

Agreement, including:

       (i)     a ruling that the Agreement is final, fair, reasonable, adequate, and binding on all

               Qualified Class Members (as such term is defined in the Settlement Agreement,

               attached as Exhibit 1 to the Declaration of Dan Getman in support of this motion

               (“Getman Decl.”));

       (ii)    entry of the Final Approval Order and entry of Final Judgment attached hereto;

       (iii)   dismissal of this case with prejudice, subject to the Court’s retention of jurisdiction

               to oversee enforcement of the Settlement Agreement;

       (iv)    an order that Defendant transfer all funds due herein to the Qualified Settlement

               Fund in the timeframe specified by the Settlement Agreement;




                                                 1
        Case 1:14-cv-02657-DLC Document 530 Filed 10/05/18 Page 2 of 3



      (v)    an order that the Settlement Administrator should distribute Settlement Checks

             from the Qualified Settlement Fund per the Settlement Agreement timing

             requirements; and

      (vi)   an order that the amount of any Settlement Checks that remain uncashed at the end

             of the payout period described herein (or after the date until which any subsequent

             or replacement checks remain payable, whichever is later) and that are not used to

             fund the Errors and Omissions Fund agreed upon in the Settlement Agreement will

             be paid equally to the Cy Pres Recipients described herein.

      The Parties have attached a Proposed Order and a Proposed Final Judgment hereto.

Dated: October 5, 2018


                                                  Respectfully Submitted,

                                                  /s/ Dan Getman
                                                  GETMAN, SWEENEY & DUNN, PLLC
                                                  Dan Getman
                                                  Lesley Tse
                                                  Artemio Guerra
                                                  Meagan Rafferty
                                                  260 Fair Street
                                                  Kingston, NY 12401
                                                  (845) 255-9370
                                                  dgetman@getmansweeney.com

                                                  Counsel for Plaintiffs




                                              2
Case 1:14-cv-02657-DLC Document 530 Filed 10/05/18 Page 3 of 3



                                  /s/ Matthew W. Lampe
                                  JONES DAY
                                  Matthew W. Lampe
                                  Terri L. Chase
                                  Kristina A. Yost
                                  Michael Casertano
                                  250 Vesey Street
                                  New York, NY 10281
                                  (212) 326-3939
                                  mwlampe@jonesday.com

                                  Counsel for Defendant




                              3
